 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   EARNEST CASSELL WOODS, II,                        No. 2:04-cv-1225 MCE AC P
12                      Plaintiff,
13          v.                                         ORDER
14   TOM L. CAREY, et al.,
15                      Defendants.
16

17          By order filed December 7, 2018, plaintiff’s mother, Mildred McKinney, was ordered to

18   complete and return a Form W-9 so that the interest accrued on the settlement proceeds could be

19   paid. ECF No. 399. However, Ms. McKinney failed to return the form or provide any other

20   response to the court’s order.

21          The court cannot pay Ms. McKinney the interest that has accrued on the settlement

22   proceeds unless she returns a completed Form W-9. Plaintiff previously filed objections in which

23   he argued that his mother should be paid the accrued interest. ECF No. 398. However, the court

24   cannot pay her the interest until she returns the Form W-9. The court will therefore provide Ms.

25   McKinney one final opportunity to provide a completed Form W-9. The completed form will not

26   be filed on the docket and Ms. McKinney’s personal information will be kept confidential by the

27   court. If Ms. McKinney does not provide a completed Form W-9, the $5,000.00 settlement

28   proceeds will be sent to her without the accrued interest and the interest will eventually be
                                                      1
 1   transferred into the unclaimed funds account.
 2            Accordingly, IT IS HEREBY ORDERED that:
 3            1. Within thirty days of service of this order, Ms. McKinney must return a completed
 4   Form W-9. Failure to return the form will result in the settlement proceeds being paid without
 5   any accrued interest.
 6            2. The completed Form W-9 should be returned to The Chambers of Magistrate Judge
 7   Allison Claire, 501 I St., Room 4-200, Sacramento, CA 95814. The completed form will not be
 8   filed on the docket and Ms. McKinney’s personal information will be kept confidential by the
 9   court.
10            3. The Clerk of the Court is directed to send Ms. McKinney a copy of this order and a
11   Form W-9 to complete and return to this court.
12   DATED: February 4, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
